                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:15-CR-334-3-BO

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )                      ORDER
                                              )
MARK TONY EVANS                               )



       This cause comes before the Court on defendant's motion requesting a judicial

recommendation concerning length of residential reentry/halfway house placement. [DE 387].

For the reasons that follow, defendant's motion is denied.

                                         BACKGROUND

       Defendant, Evans, is currently serving an aggregate sentence of thirty months'

imprisonment following his plea of guilty to conspiracy to commit money laundering and

aggravated identity theft. 18 U.S.C. §§ 1028A; 1956(h); .[DE 274]. Evans' projected release date

is July 30, 2019. See https://www.bop.gov/inmateloc/ (last visited Nov. 26, 2018).

       Evans filed the instant motion requesting that the Court make a recommendation that he be

placed in a residential reentry center for ten months preceding his projected release date.

                                          DISCUSSION

       The Court is without the authority to require the Bureau of Prisons to allow Evans to serve

any period of time in a residential reentry center or home confinement, and declines to make a

recommendation to the Bureau of Prisons regarding Evans' placement. See United States v.

Shroyer, No. 2:17CR00003, 2017 WL 4684192, at *1 (W.D. Va. Oct. 18, 2017); United States v.

Squire, No. CR 3:09-502-JFA, 2012 WL 3848364, at *1 (D.S.C. Sept. 5, 2012); see also Woodall

v. Fed Bureau ofPrisons, 432 F.3d 235, 251 (3d Cir. 2005).
                                     CONCLUSION

      For the foregoing reasons, defendant's motion requesting a judicial recommendation [DE

387] is DENIED.



SO ORDERED, this   'tJ_ day of November, 2018.


                                        ~/d·tJ¥
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             2
